Obion, J.
I fully concur in the decision of this cause, but most respectfully protest against that part of the opinion in which it is in effect assumed that the circuit court followed and was governed, in its rulings on the law, by a dissenting opinion in a former case in this court, and in which it is in effect insisted that such dissenting opinion, in respect to the question involved, contains a correct statement of the law as against the opinion of the majority of the court. The circuit courts of this state should not be encouraged, especially by this court, to follow and be governed by the dissenting opinions as against the majority opinions. The majority opinion must be accepted, at least by all the subordinate courts of this state, as containing a correct expression of the law within the case, until it is overruled by this court in a proper manner.